                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

MARLIN OIL CORPORATION et al.,                )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )          Case No. CIV-18-1212-G
                                              )
MARATHON OIL COMPANY,                         )
                                              )
       Defendant.                             )

                                         ORDER

       Plaintiffs, in their Complaint filed on December 13, 2018, assert that this Court has

subject matter jurisdiction over the action because there is a diversity of citizenship under

28 U.S.C. § 1332. See Compl. (Doc. No. 1) at 1-2. At the status and scheduling conference

held on May 1, 2019, counsel raised the question of whether the Disclosure filed on April

22, 2019, reflects a lack of complete diversity in light of the citizenship of a member of

Plaintiff Toro Investments, LLC.

       The court has a duty to inquire into its own jurisdiction. See Tuck v. United Servs.

Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). The lack of jurisdiction cannot be waived,

nor can it be “conferred upon a federal court by consent, inaction or stipulation.” Id.

(internal quotation marks omitted).

       As the parties seeking to invoke the jurisdiction of this Court, Plaintiffs bear the

burden of alleging facts that support jurisdiction. Dutcher v. Matheson, 733 F.3d 980, 985

(10th Cir. 2013). It is therefore ORDERED that Plaintiffs shall submit a brief on the issue
of subject matter jurisdiction within 14 days of this Order and Defendant shall file a

response within 14 days thereafter.

      IT IS SO ORDERED this 3rd day of May, 2019.




                                          2
